 
 
I 
111th CONGRESS
1st Session
H. R. 1566 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2009 
Mr. Kline of Minnesota (for himself and Mrs. Bachmann) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the use of funds to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Minnesota or to house such individuals at such facilities. 
 
 
1.Prohibition on use of funds to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to facilities in MinnesotaNone of the funds appropriated or otherwise made available to any Federal department or agency may be used to transfer any individual detained by the United States at Naval Station, Guantanamo Bay, Cuba, to any military installation located in the State of Minnesota or any Federal detention center located in the State of Minnesota or to house any such individual at such an installation or detention center. 
 
